Title: From John Adams to Mercy Otis Warren, 30 July 1807
From: Adams, John
To: Warren, Mercy Otis



Dear Madam
Quincy 30th July 1807

Had I really been disgusted and mortified at my Treatment by Congress which in fact I was not, but was Satisfied as Soon as it was explained to me, the mortification would have been more than compensated by the Commissions I received on the fourth of November, 1779 unquestionably the more confidential Commissions that Congress had ever issued. The Commission to General Washington as Commander in Chief of the Army was far inferiour to it them both in Confidence and Importance, and in danger and in difficulty. The first constituted me Sole Minister Plenipotentiary to negotiate and conclude a Peace with Great Britain. The Second to negotiate a Treaty of Commerce with that Power. The first Commission was in these Words.
The Delegates of the United States of New Hampshire, Massachusetts-Bay, Rhode Island and Providence Plantations, Connecticutt, New York, New Jersey, Pennsylvania, Delaware, Marland, Virginia North Carolina, South Carolina and Georgia.
To all who Shall See these Presents Send Greeting. It being probable, that a Negotiation will soon be commenced, for putting an End to the Hostilities between his Most Christian Majesty and these United States on the one Part, and his Britannic Majesty on the other Part, and it being the Sincere desire of the United States, that they may be terminated by a Peace, founded on such solid and equitable Principles, as reasonably to promise a Permanency of the Blessings of Tranquility, Know Ye, therefore that We confiding in the Integrity, Prudence and Ability of the Honourable John Adams Esquire, late Commissioner of the United States of America at the Court of Versailles, late Delegate in Congress from the State of Massachusetts Bay, and Chief Justice of the said State, Have nominated and constituted, and by these Presents do nominate and constitute him the said John Adams, our Minister Plenipotentiary, giving him Full Power, general and Special, to Act in that quality, to confer, treat, agree and conclude, with the Ambassadors or Plenipotentiaries of his Most Christian Majesty and of his Britannic Majesty, and those of any other Princes or States, whom it may concern vested with equal Powers, relating to the Reestablishment of Peace, and Friendship, and whatever Shall be So agreed and concluded, for Us and in our Name to Sign, and thereupon make a Treaty or Treaties, and to transact every Thing, that may be necessary for compleating, Securing and Strengthening the Great Work of Pacification, in as ample Form, and with the Same Effect, as if We were Personally present and acted therein, hereby promising in Good Faith, that We will accept, ratify, fullfill and execute whatever Shall be agreed, concluded and Signed by our Said Minister Plenipotentiary, and that We will never Act nor Suffer any Person to Act, contrary to the Same, in the whole or in any Part. In Witness whereof, We have caused these Presents to be given in Congress at Philadelphia, the Twenty Ninth day of September, in the Year of our Lord, One Thousand Seven hundred and Seventy nine, and in the Fourth Year of the Independence of The United States of America.
Signed by The President and Sealed with his Seal.
Samuel Huntington President, And a Seal.
Attest Charles Thomson Secy.
The Commission for making a Treaty of Commerce with Great Britain was in these Words
The Delegates of the United States of New Hampshire Massachusetts Bay, Rhode Island and Providence Plantations, Connecticutt, New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, North Carolina South Carolina and Georgia in Congress assembled.
To all who Shall See these Presents send Greeting.It being the desire of the United States, that the Peace, which may be established between them and his Britannic Majesty, may be permanent and Accompanied with the mutual Benefits derived from Commerce, Know Ye therefore, that We confiding in the Integrity, Prudence and Ability of the Honourable John Adams Esquire, late Commissioner of the United States of America at the Court of Versailles, late Delegate in Congress from the State of Massachusetts Bay and Chief Justice of that State, Have nominated and constituted, and by these Presents do nominate and constitute him the Said John Adams, our Minister Plenipotentiary, giving him full Power general and Special, to act in that quality, to confer, agree, and conclude with the Ambassador or Plenipotentiary of his Britannic Majesty, vested with equal Powers, of and concerning a Treaty of Commerce, and Whatever Shall be So agreed and concluded, for Us and in our Name to Sign, and thereupon make a Treaty of Commerce, and to transact every Thing that may be necessary for compleating, Securing and Strengthening the Same, in as ample form and with the Same Effect, as if We were personally present and acted therein, hereby promising in good Faith, that We will accept, ratify, fullfill and execute whatever Shall be agreed, concluded and Signed by our said Minister Plenipotentiary, and that We will never Act, nor Suffer any Person to Act, contrary to the Same, in the whole nor in any Part.—In Witness whereof We have caused these Presents to be given in Congress at Phyladelphia, the twenty ninth day of September in the Year of our Lord, one Thousand Seven hundred and Seventy Nine, and in the fourth year of the Independence of the United States of America.
Signed by The President and Sealed with his Seal.
Samuel Huntington President, and a Seal.
Attest Cha. Thomson Secy.
With these two Commissions I received Special Instructions in detail. I have Submitted, Madam to the Drudgery of copying these Commissions for your Information. If I had ever made any ostentation of Talents or in your Words had Shown any “Pride of Talents,” which I deny, I would produce these Commissions in Justification of it, at least as an Apology for it. I had Spoken and Acted daily for four years before that Congress, which was composed of Men equal in Talents and Integrity to any who have Since figured in American Councils. I had been abroad about Eighteen Months and had minutely informed Congress of all my Conduct, which had Stood the Test of the most critical and vigilant observation of the two most obstinate and inveterate and inflamed Parties I ever knew. These Commissions were voted to me by Eleven States out of Twelve as I was informed. If therefore Confidence was ever placed in any Man by others, here was Confidence placed in me by Men, who had ample Experience of my Information in American Affairs and in my faculties of conducting them whatever they were, as well as of my Integrity. It is utterly incredible that Such Men should confide themselves their Country and all their Interests to a Man whose heart they did not believe incorruptible, and whose head they did not think Adequate to the Service, great, difficult and dangerous as it was.
It is not however from Vanity nor the “Pride of Talent” that I send you these Copies. It is that you may well weigh them as Historical and political Documents. For on these Commissions hangs a very long History. Many Intrigues have grown out of the Subjects of them especially that for Commerce and the Consequences are not yet ended. In my opinion most of the Disputes We have had with England, if not with France, have Sprung from the Jealousy which soon appeared of that Commission, and the Intrigues to get rid of it. I shall not enter into this history at this time, it would require a Volume. You Seem to have had no Idea of this great Tract of History, or did you omit it, Madam for fear it should do honor to me, or for fear it should do dishonor to the Comte De Vergennes? or for fear it should bring into Suspicion the Fortitude or Patriotism of Some of your present Political Patrons?
You have carefully recorded the Mission and appointment of Mr Jay to Madrid in page 141. Vol. 2 to have been on the twenty seventh of September 1779 yet have taken no Notice of mine which was on the twenty Ninth of the same Month. Both these Missions had been del under deliberation and discussion for Some time and were both resolved before any Person was nominated. Congress determined to nominate a Minister first for Spain, and Mr Jay was chosen; After this John Adams was nominated for Peace and Commerce chosen and appointed. I am not able to account Madam for your Knowledge of one Event, or your Ignorance of the other. If it was not “Pride” of Talent it was Presumption “of Talent” in a Lady to write a History with so imperfect Information or So little Impartiality.
In page 276 of the Second Volume you say that early in the present years the Honourable Henry Laurens of South Carolina, late President of the Continental Congress was vested with this important Commission. What Commission? You Say above “A Minister with proper Credentials to appear in a Public Character at the Hague.”—I have not Pride of Talent enough to Say what Commission Mr Laurens had. I have never inspected with this View The Secret Journal of Congress in which these Proceedings of Congress were recorded. Mr Laurens came over to Holland, after his Release from the Tower, and told me he had no Commission. By this I Supposed that he had Sunk his Commission in the Sea at the Time of his Capture. But I know not to this day whether he ever had a Commission or Credentials as a Public Minister. My present opinion is that he had only a Commission as Agent to borrow Money. If in this I am mistaken I am Sorry for it: but the fact may be ascertained by recurring to the Secret Journals of Congress. I have Several reasons for this conjecture among which is this that Mr Laurens never mentioned to be any other Credentials, and another is that no mention is made in my Commission of any other. My Commission is dated the 20th. day of June 1780 and is in these Words
L.S. seal
The United States of America, in Congress assembled
To the Honourable John Adams Esquir Greeting, Whereas by our Commission to the Honourable Henry Laurens Esquire, bearing Date the thirtieth day of October, in the year of our Lord, one Thousand Seven hundred and Seventy nine, We have constituted and appointed him the said Henry Laurens, during our Pleasure, our Agent for an on behalf of the said United States, to negotiate a Loan, with any Person or Persons, Bodies Politick And and corporate; and whereas the said Henry Laurens has by unavoidable Accidents been hitherto prevented from Proceeding on his said Agency; We therefore, reposing especial Trust and Confidence in your Patriotism, Ability, Conduct and Fidelity, Do, by these Presents constitute and appoint you the said John Adams, Untill the said Henry Laurens, or Some other Person appointed in his Stead Shall arrive in Europe, and undertake the Execution of the aforesaid Commission, Our Agent for and on behalf of the Said United States to negotiate a Loan, with any Person or Persons Bodies Politick and Corporate, promising in good Faith to ratify and confirm whatsoever Shall by you be done in the Premisses, or relating thereunto.—Witness his Excellency Samuel Huntington Esquire President of the Congress of the United States of America at Philadelphia, the twentyeth day of June in the year of our Lord, one Thousand Seven hundred and Eighty, and in the fourth year of our Independence.
Samuel Huntington President
Attest. Chas. Thomson Secy.
Of this Commission, Madam, Although it was issued long before Mr Laurens’s departure from America, you take no Notice. On the contrary in Page 300. Vol. 2. you say “Immediately after the News of Mr Laurens’s capture, Imprisonment and Detention in England, the American Congress directed John Adams Esquire, who had a Second time been Sent to Europe in a Public Character, to leave France and repair to Holland, there to transact Affairs with the States General which had before been entrusted to the Fidelity of Mr Laurens. Mr Adams’s Commission was enlarged”:
This is the only Notice you have taken of my Commissions as Minister Plenipotentiary to treat of Peace and Commerce, with Great Britain. Who could understand what was meant by being sent a Second time to Europe in a Public Character? I was not in France, and had been long in Holland, which Congress knew very well for they had received a great Number of Letters from me in Holland. Although I went first to Spain and then to France where I resided some months, yet neither My Commissions nor Instructions as Minister for Peace and Commerce, required of me to reside in France: all Europe was open to me at my discretion I might have gone directly to England, and Lord North said he wished Mr Adams had come to London, where he should have been protected, for his Lordship began to be convinced that he must treat. I had no Thoughts of this however because it would have been a just cause of Jealousy to our Ally. But I went to Holland to see and reconnoitre that Country, to make more Friends for my Country and to See, as I told Dr Franklin, whether I could not find means of rendering America Somewhat less dependent on France. The Dr whom you respect so profoundly immediately wrote this to Congress as a Complaint against me. Congress did not, it seems think it a Crime to make them more independent. But instead of punishing recalling or censuring me, they exerted themselves to assist me, and athorized me to do what I hoped and intended. I accomplished it so fully that I not only made Congress but Dr Franklin himself less dependent on France: for years before he left France, he could get No Money to pay his own Salary nor even the Expences of his Household but from the Fund I had obtained in Holland. How was Mr Adams’s Commission enlarged? No Commission of his was enlarged or diminished. His commissions for Peace and Commerce remained in Full Force, and to them was Added a new Commission to negoitate a Loan of Money.
On the twenty Ninth day of December 1780 Congress issued another Commission in these Words
L.S. seal
The United States of American in Congress assembled
To all who shall See these Presents Send Greeting. Whereas an Intercourse between the Citizens of the United Provinces of the Low Countries, and the Citizens of these United States, founded on the Principles of Equality and Reciprocity, may be of mutual Advantage to both Nations, Know ye, therefore that We confiding in the Integrity, Prudence and Ability of the Honourable John Adams late Commissioner of the United States of America at the Court of Versailles, late Delegate in Congress from the State of Massachusetts Bay and Chief Justice of that the said State, have nominated constituted and appointed, and by these Presents do nominate, constitute and appoint him the said John Adams, our Commissioner, giving full Power general and Special to Act in that quality to confer, treat, agree and conclude, with the Person or Persons vested with equal Powers by the States General of the Said United Provinces, of and concerning a Treaty of Amity and Commerce: and whatever Shall be so agreed and concluded for Us and in our Name to sign and thereupon make a such Treaty, Conventions and Agreements as he shall judge conformable to the Ends We have in view. Hereby promising in good Faith that We will Accept, ratify and execute whatever Shall be agreed, concluded and Signed by our Said Commissioner. In Witness whereof We have caused these Presents to be given in Congress at Philadelphia the Twenty ninth day of December in the year of our Lord one Thousand Seven hundred and Eighty and in the fifth year of our Independence.
Signed Samuel Huntington President
Attest Charles Thomson Secy.
At the Same Time Congress Sent me a Letter of Credence to His Serene Highness the Prince of Orange as Statholder of the United Provinces.
There is no mention here of any Commission to Mr Laurens to negotiate a Treaty of Commerce or of any Letter of Credence as a Minister Plenipotentiary. In short I have reason to believe that the appointment of a Minister Plenipotentiary to the States General or to the Statholder, were occasioned entirely by my Letters in a great number of which I had recommended these Measures and urged them by every Argument of Necessity or Expediency that occurred to my own Mind or was Suggested by my Confidential Friends of whom I had many among the first Character for Talents and Influence in the Country, besides the Baron Van der Capellen de Poll and his Brother Van der Capellen de March. These Letters are recorded in the Books of the office of foreign Affairs at Washington, and if they should be destroyed they remain in my own Letter Books. I had urged the Appointment of a Public Minister not only to the States but to the Statholder, as a public Measure of great public Utility: but had not Sollicited this appointment for myself. Whatever may be thought of it, now, I had Business enough as Minister of Peace, and I knew not how Soon I might be called to Act publickly in that Character and I thought there was danger that I Should be embarrassed between the two Trusts as in fact it afterwards happened. I was accordingly very much concerned when I received the Full Power to negotiate a Loan and still more when that Arrived to Negotiate a Treaty with the States and represent my Country at the Prince of Oranges Court, least the Duties of one Commission or another Should be neglected. But as the Papers arrived I determined to do all in my Power.
In page 161 of the third Volume you say that “on Mr Adams’s Arrival in Holland he found every Thing in a Happy Train for Negotiation; the People well disposed and many of the most distinguished Characters zealous for a Treaty with the American States, without any farther delay.” Here Madam your Information is very erroneous. The People it is true, except the Statholderians and Anglomanes which Who were very numerous and then all powerfull, were well disposed towards the Americans and heartily wished them well, but neither the People nor any of the distinguished Characters were zealous or even willing for a Treaty. Even Mr Van berkel and his Friend Mr Bicker, nor Mr Geizlar the Pensioner of Dort were ready for a Treaty as yet. And America had no better Friends than these. Holland was full of the spies of the Statholder and the English Minestry in England and of Sir Joseph York the British Ambassador at the Hague. Even Some of the American Refugees particularly Paul Wentworth came over to watch and counter Act me. Sir Joseph York began soon to thunder with his Memorials to the State’s General, and to demand Vengeance against Some and threaten Vengeance against all. War was dreaded by the whole Nation as the greatest of Evils and they all knew that an Acknowledgment of American Independance would draw down the most furious Indignation of England and produce an immediate Declaration of War against them. Such was the universal Terror that Mr John De Neufville told me that Amsterdam and especially the Exchange was more gloomy and dismal than a Church yard. Mr Van Berckel was under Such Apprehensions that he dared not have any communication with me. I made a Visit to his House but was denied Admittance. I wrote him Letters but received no Answer. He was reduced to the necessity of writing Secretly to Mr Dumas to pray him to make his Apology to me, and to say that though he was very desirous to See me and to answer my Letters he dared to do neither. “Parce qu’on fait tout, Son possible pour me Sacrifier awe Anglomanes” i. e “because they are using their Utmost Endeavors to Sacrifice me to the English Party.” This Gentleman and others were apprehensive of the Fate of the De Witts i.e. of being torn to Pieces by an enraged Populace Stirred up by their Ennemies. And many People thought I had more reason to tremble than Mr Van Berckel. I might have retreated to France under twenty Pretexts or I might have gone on a Journey of Curiosity or Pleasure into Germany or to Antwerp: but I thank God that in those Parts of my Life when I have thought myself in the most personal danger, I have hitherto found myself the most collected. I determined therefore to remain at my Post, and ride out the storm.
The next paragraphs I never could read without laughing. “Mr Adamss manners and habits were much more assimilated to the Dutch than to the French Nation.” The Satyrical Sneer intended in this place would have come from Mrs Warren with a better Grace in a Satirical Poem than in a Grave History. However I declare the Assertion to be false. Distinguishing Morals from manners, I avow that the manners and habits of the French are the more agreable to me, than those of Holland England or even my own dear Country America. Conversation is more gay more Sprightly more good humoured more entertaining and instructive in France than in any Country I ever Saw. And their temperance and Sçavoir vivre, is more agreable than the deep drinking and perpetual Electioneering Politicks which poison Society in England and America and even in Holland. Though this trait was intended for a Sting it has not wounded me. It has excited nothing but ridicule.—If it were worth while I could produce very Satisfactory Proofs that my Manners and habits were at least as acceptable in France as those of any Minister America has ever yet Sent there. I could appeal to the Duke De La Vauguion with whom I lived in the Strictest Intimacy for many years and to the Chevalier de La Luzerne and Mr Marbois, and indeed to all the French Men and Women with whom I ever conversed to determine whether my Manners were ever disagreable to them. They were only Politicians and Intriguers who found fault with me and they, not for my Manners but my Morals and because they Said I had beaucoup de Tete, that is head enough to understand them and obstinacy enough to resist their insidious Policy.
This Assertion however, I can easily Suppose Mrs Warren has borrowed from Some Informer. But there is Something that follows which I cannot conceive could have been communicated to her by any Person in the World. “He took Lodgings at Amsterdam, for Several Months, at the House of Mr Dumas, a Man of Some mercantile Interest, considerable Commercial Knowledge, not acquainted with Manners or Letters, but much Attached to the Americans from the General Predilection of Dutchmen in favour of Republicanism.”
It is impossible for me to conjecture the Source from whence this foolish Information could have arisen. Whether Ignorance Dullness or Malice produced it I know not. If I had been dead it might have passed for Truth and gone down to Posterity. But it Shall not. It was manifestly intended to cast a Slur upon me, for an injudicious Choice of Lodgings, and as having Stooped below my Character in domiciliating myself with a Trader. But it is all false. Mr Dumas never lived in Amsterdam. Mr Dumas never was a Merchant. Mr Dumas never had any Mercantile Interest. If Mr Dumas had any Commercial Knowledge, it was merely Theoretical and Such as every Man of Reading and Reflexion and Knowledge of the World possesses. Mr. Dumas was a Man of the World, and well acquainted with Manners. Mr Dumas was so much of a Man of Letters that he was one of the most accomplished classical Schollars that I have been acquainted with, and had taken as general a Survey of ancient and modern Science and Litterature, as most of the Professors of the Universities of Europe and America. He was indeed much attached to the Americans, but from better motives and more Knowledge than “the general Predilection of Dutch Men in favour of Republicanism.” Such was Mr Dumas. He always lived at the Hague, at least from my first Knowledge of his Name till his Death at upwards of fourscore. He had been in England before our Revolution and Dr Franklin had been in Holland, in both of which Countries Dr Franklin and Mr Dumas had been Acquainted and attached in Friendship to each other. When Dr Franklin was a Member of the Com Secret Committee of Correspondence appointed by Congress, he advised them to write to Mr Dumas. When Dr Franklin Arrived in Paris a Correspondence took place at once between him Mr Deane Mr Lee and Mr Dumas. When I arrived in Paris the Correspondence was continued, and some Letters passed between me and Mr Dumas. Mr Dumas corresponded also with Congress and he was allowed three hundred Pounds Sterling a year for his Services. All this had passed before I ever visited Holland or had Seen the Face of this Gentleman.—What kind of Republicanism Mrs Warren, do you think was the general Predilection of Dutchmen? It was a Self created a Self continued and a Self preserved Aristocracy, in which the People had no more Share than they had in France; no more indeed than they had in Turkey: for in Turkey the People Sometimes rise in Mobs, and so they did in Holland. Besides this Mr Dumas was not a Dutchman, in Mrs Warrens Sense: He was a Native of Germany. I can Say no more about Republicanism because I know not the Meaning of the Word as Mrs Warren Uses it. And I believe She does not know her own Meaning: at least I will am confident She will never give me nor the Public a Definition of it.
Soon after my Arrival at Amsterdam in midsummer 1780 Mr Dumas came from the Hague to make me a Visit and pay his respects to me as an Ambassador in the Service of the Country in whose Service he was a Subordinate Agent. This was my first Personal Acquaintance with him: he Staid a few days and returned to his Home. We continued our Correspondence occasionally.
When afterwards I received my Commission to negotiate a Loan I took a House in Amsterdam, Op de Keisers Gracght, by de Spiegel Straat. The House was as commodious and elegant, as my public Character required and my Appointments would afford. For I had no additional allowance from Congress, for any Commission or Services but those for Peace. I employed Mrs Sigourney and Ingraham an American House established at that time in Trade at Amsterdam to furnish my House with Moveables and necessary Servants, which they did while I was absent at Leyden and the Hague. Here I lived  with as much Hospitality to my American Fellow Citizens who visited me, and to the Inhabitants of the City with whom I was acquainted, and to all Strangers who were recommended or introduced to me, as was in My Power, though not so much as was in my Will. What you mean Madam by My “Associating much with the Common Classes,” I know not. It Seems as if your Pen could not possibly approach my name without issuing some Insinuation of meanness and Awkwardness, or in other and plainer Words, without venting Some Spightful hint. Travelling in the Trecht Schuits, and at the Inns where I dined and lodged, I endeavoured to converse with the People and obtain as much Knowledge of the Country and its Inhabitants their manners Customs and Laws and Politicks, and of their Sentiments of France England and America as I could and associated no otherwise with the Common Classes, unless you except my Domestic Servants. My Society in Amsterdam were Burgomaster Hooft, Mr Van Berckel as respectable a Man as any in Amsterdam, Mr Vischer another Pensionary, The House of Horneca Fitzeaux and Grand a respectable French Banking House, the Vanstaphorsts De la Lande & Finie Mr Crommelin and an ancient Gentleman who had retired from Commerce with a Fortune and his three Sons who with large Property and high Credit, carried on the extensive Trade of the Company; Mr John De Neuville and Son, and especially Mr Bicker who had closed the Accounts of an Ancient House and retired upon a Capital of four or five Millions. This Gentleman was the a most intelligent and useful Friend, always ready to inform and advise me, and that with all the Prudence caution and circumspection which my Situation required. His Son also who was then a Magistrate that is a Judge and a Counsellor of the City was my Acquaintance and Friend both at Amsterdam and the Hague. There was no better Company in that Country. I might have added Mr John Hodshon one of the first Capitalists, who was as honourable a Friend as any that I found. I was advised to be introduced to Mr Hope the Dominant mercantile House in Holland, and Mr Hodshon offered to bring us together: but upon a careful Inquiry I found that The House of Hope did all the Business of the British Ministry in Holland on which he drew Commissions to a large amount that he would hold himself obliged to communicate whatever he knew to the English Government, and above all that he had conceived a Notion that America ought not to expect to borrow Money at a lower Interest than the Batavians had given in their Revolution which was ten or twelve Per Cent: for these Reasons I determined to have nothing to do with him or his House. I had many other Acquaintances and Several among the Litterary Characters, but those I Shall not name because excepting Mr Kalkoen, they had little Political or  Monied Connections with me.
After the Receipt of my Commission a and Credence as Minister Plenipotentiary to the States General and the Prince of Orange, I bought a House at the Hague, ever Way fit for a Public Minister even if he had the Title of an Ambassador, and removed my Furniture into it—Here I resided as I had done at Amsterdam, but finding myself perplexed with the Care of a Family and the Pecculations and Villanies of Servants, Mr Dumas, whose Property was not large though he had a Small real Estate and his Income as American Agent but Small, offered to remove with his Family into my House. I readily accepted his Proposal, and promised to bear all his Expences. He came Accordingly with his Wife and one Child an amiable and beautiful Daughter of about twelve years of Age and took the Oversight of my Servants and Family affairs to my great Relief and their considerable Emolument. It was a regular and a virtuous Family as far as ever I observed or heard. This Madam is the Mr Dumas, whom you have transmitted to Posterity, in so contemptible a Light.
From page 163 to 166 inclusively you have been pleased to insert a little Approbation and Something like a Panegyrick, yet in a Note at the End of it, you could not restrain your Malignity against me but must poison it all by a base insinuation. “Their object then was a free, independent Republick, without any Approximation to regal Authority, or Monarchic Usages: there was no Sighing then for rank, Titles, and the expensive Trappings of Nobility.” The Insinuation here is too obvious to need any explanatory Commentary. It is intended by the Historian to gratify the Prejudices of the present ruling Party in America, and to Sanction the Slanders by which they ascended to Power. Every true blue Jacobin who reads it will easily and readily apply it to all the Lies he has heard and read concerning me and cry out in all his drunken Circles “Ah! John Adams was once for a free independent Republic, without any approximation to regal Authority or Monarchic Usages: But Since he has been ‘corrupted’ in England he has been Sighing for Rank Titles, and the expensive Trappings of Nobility.” I  was always for a Free Republic; not a Democracy, which is as arbitrary Tyrannical bloody cruel and intollerant a Government as that of Phalaris with his Bull is represented to have been. Robespierre is a perfect Exemplification of the Character of the first Bell Wether in a Democracy. That I ever Sighed for Rank Titles or for the expensive Trappings of Nobility is false and Mrs Warrens knows me well enough to know that there is not a Man in the World to whom, Rank Titles and the expensive Trappings of Nobility, are more indifferent.
What have I done, Mrs Warren, to merit so much Malevolence from a Lady concerning whom I never in my Life uttered an unkind Word, or a disrespectful Insinuation? At least untill your History appeared, nor even Since I read it, till I began to write these Letters. I have Still confined my Resentment to these Communications to yourself. In these I have used the Words of Truth and Soberness. Still in hopes that you will do me the All the Justice in your Power, I subscribe / myself your Friend
John Adams